Citation Nr: 1540242	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  15-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 1956.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for hypertension as secondary to an anxiety disorder has been raised by the record in an August 2015 statement from the Veteran's representative.  In that August 2015 statement, the Veteran's representative also alleged that the Veteran's diagnosed hypertension caused his vascular dementia, and in May 2015, the Veteran's representative argued that the Veteran's anxiety disorder directly caused his diagnosed vascular dementia.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record demonstrates that during the entire period on appeal, the Veteran has been unable to perform his activities of daily living and protect himself from his environment without regular assistance from another person due to his service-connected disability.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation due to the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's daughter, his legal custodian, filed a claim for special monthly compensation in November 2013.  In the decision below, the Board has granted the Veteran's claim for special monthly compensation based on the need for aid and attendance.  In light of the fully favorable determination, no discussion of VA's duties to notify and assist is necessary.

Compensation at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.

The Veteran filed a claim for service connection for a "mental health condition" in December 2010, and specifically filed a claim for schizophrenia in November 2012.  In October 2013, the RO granted service connection for an anxiety disorder, not otherwise specified, and assigned a 70 percent disability rating; this is the Veteran's only service-connected disability.  The October 2013 rating decision also granted entitlement to a total disability rating for compensation purposes based on individual unemployability.  Moreover, the Veteran has been in receipt of nonservice-connection pension for, primarily, schizophrenia since March 1979 and has been receiving special monthly pension since December 2010.

At a March 2012 VA examination, the examiner diagnosed vascular dementia, an anxiety disorder, and schizophrenia by history.  The Veteran reported having friends he socialized with; his daughter indicated he had relationships with family and friends but was not always able to engage in meaningful conversation.  At the time of the examination, the Veteran had been living with his daughter and her family for one and a half years.  She indicated she believed he had auditory and visual hallucinations because she witnessed him talking when there was no one there "very often."  The Veteran attended an adult day program five days a week and took a bus, which provided door to door service, to and from the program.  The Veteran's daughter discussed a recent trip where the Veteran went with her and her family to Puerto Rico.  The Veteran became aggressive and irritable in the security line when he was asked to take off his shoes and she had to calm him down.  He was calm on the plane, but did not always recognize where he was, remarking "this is a big house."

At that examination, the examiner found the Veteran's vascular dementia was less likely as not due to or exacerbated by his military service.  The examiner was unable to assess the level of cognitive impairment due to the Veteran's schizophrenia, as the Veteran's cognitive ability was so limited that he was barely able to talk and completely unable to participate in meaningful conversation.  The examiner mistakenly thought service-connection was already in effect for schizophrenia and noted that onset of schizophrenic symptoms typically occurred around age 21, which is the age the Veteran was when he began service; based on the evidence of record, the examiner opined that the Veteran likely continued to meet the criteria for a diagnosis of schizophrenia.  Medical records indicate the Veteran continued to take Risperidone, an antipsychotic drug mainly used to treat schizophrenia.  With regard to the Veteran's anxiety disorder, the examiner was unable to determine if it was due to or exacerbated by the Veteran's military service without resorting to speculation.  The examiner opined that the Veteran's cognitive impairment was attributed to his diagnosed dementia, while his symptoms of anxiety and nervousness were related to his anxiety disorder.  As the examiner had already indicated that the Veteran's impairment due to schizophrenia was unable to be assessed, no attempt was made to distinguish symptoms attributable to that diagnosis.

At a March 2013 VA examination, the examiner diagnosed vascular dementia by history, an anxiety disorder not otherwise specified, and schizophrenia undifferentiated type by history.  The examiner found the Veteran's cognitive impairment was due to his diagnosed dementia, and his symptoms of anxiety and nervousness were related to his anxiety disorder.  The examiner also determined the Veteran's primary impairment to functioning was due to his cognitive impairment due to dementia and that his anxiety impaired his functioning to a much lesser extent.  The examiner did not comment on the impairment in functioning due to the Veteran's schizophrenia.  The Veteran's daughter indicated that the Veteran primarily stayed home with her and her family; he occasionally went with them to the mall.  The Veteran was unable to talk on the phone or participate in meaningful conversation.  The Veteran's wife passed away in December 2012 and did not have the cognitive ability to appreciate that event.  At the examination, the Veteran was only able to speak his first name; thought content, mood, and memory were unable to be assessed.  The examiner noted the Veteran's interpersonal style was largely unresponsive throughout the evaluation due to his limited cognitive capacity.

During the appeal period, the Veteran has lived with his daughter and her family, and his daughter has been his primary caretaker.  The Veteran's daughter indicated the Veteran was able to feed himself simple meals that did not require cooking and was able to ambulate short distances independently.  The Veteran occasionally urinated on the floor after waking at night and he had defecated on the floor before; the Veteran's daughter had to show him where the bathroom was each day.  In March 2012, the Veteran was able to use the restroom independently, but by March 2013 he required assistance.  He was able to shave his face and brush his teeth when things were laid out for him but was unable to organize and remember to take medications independently.  The Veteran's daughter reported that he was "very anxious" as evidenced by her observation and that when she put food on his plate, he ate as quickly as possible "like he [was] rushed" and wanted to return to his room.  At times, the Veteran tried to get out of the house and because of this the Veteran's daughter kept an additional lock; for this reason and other safety reasons, she tried not to leave him home alone.

As noted above, the Veteran is already in receipt of special monthly pension, which is available to a veteran who is permanently and totally disabled from nonservice-connected disability.  See 38 U.S.C.A. § 1521 (West 2014).  The Board concurs with the RO's finding that the Veteran is in need of aid and attendance.  Although he is able to perform some activities of daily living with coaching and assistance, he is not able to perform them independently.  Moreover, the Veteran's daughter has indicated she is afraid to leave the Veteran alone and that they have an additional lock on the front door to prevent him from wandering outside alone.

Special monthly compensation, however, requires that the Veteran's impairment be due to service-connected disability.  38 U.S.C.A. § 1114(l) (West 2014).  In the case at hand, a VA examiner has already determined that assessing the cognitive impairment due to the Veteran's schizophrenia is impossible, due to the Veteran's inability to communicate effectively.  Although examiners have been able to distinguish between the symptoms of the Veteran's dementia and his anxiety, there has not been any determination as to whether and to what extent the Veteran's nonservice-connected schizophrenia or dementia has exacerbated his anxiety disorder, and the evidence suggests that such an opinion would be impossible to obtain given the Veteran's limited cognitive ability.  VA regulations require that when the symptoms or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, following a thorough review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that special monthly compensation based on the need for regular aid and attendance is warranted.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


